      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
PETER KRAVITZ, in his capacity as
Trustee of the Aegean Litigation
Trust,
                                                  MEMORANDUM AND ORDER
                   Plaintiff,
                                                  19 Civ. 8438 (NRB)
            - against -

E. NIKOLAS TAVLARIOS, PETER C.
GEORGIOPOULOS, JOHN P. TAVLARIOS,
and GEORGE KONOMOS,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Aegean    Marine   Petroleum      Network,    Inc.   (the    “Company”    or

“Aegean”) was an international marine fuel logistics company that

marketed and supplied fuel to ships in port and at sea. On November

6, 2018, following the Company’s disclosure that its founder and

former     Chief   Executive       Officer,    Dimitris    Melisanidis,       had

defrauded it of several hundred million dollars, the Company filed

for bankruptcy in the United States Bankruptcy Court for the

Southern    District    of   New    York,     which   confirmed    a   plan   of

reorganization on March 29, 2019.              The plan of reorganization

established the Aegean Litigation Trust, the trustee of which is

Peter Kravitz (“plaintiff”), and assigned certain of the Company’s

claims, including the claims asserted in this case, to it.                    On

September 12, 2019, plaintiff, in his capacity as trustee of the
         Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 2 of 34



Aegean Litigation Trust, brought this action against E. Nikolas

Tavlarios, Peter C. Georgiopoulos, John P. Tavlarios, and George

Konomos (collectively, “defendants”), each of whom was an officer

or director of the Company, for breach of fiduciary duty based on

their alleged failure to monitor the Company during the period

that Melisanidis allegedly defrauded it.1              Defendants move to

dismiss plaintiff’s complaint, which motion the Court grants for

the reasons stated herein.

                                    BACKGROUND

     1. The Company and Defendants

     Melisanidis founded the Company, which was incorporated in

the Republic of the Marshall Islands (the “RMI”) and headquartered

in Greece, in 2005.         Compl. ¶ 17.     While he initially served as

its Chief Executive Officer and chairman of its board of directors,

Melisanidis      resigned    both    positions   in   2006   following    the

Company’s unsuccessful attempt at an initial public offering.

Compl. ¶ 17.        According to plaintiff, the IPO failed because

Melisanidis had a criminal record, including misdemeanor bribery

convictions and charges relating to felony tax and customs evasion

in Greece, and he resigned in order to enable the Company to



     1  Defendants are also named in a related securities litigation pending
before the undersigned. See In re Aegean Marine Petroleum Network, Inc. Sec.
Litig., No. 18 Civ. 4993 (NRB).


                                       -2-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 3 of 34



conduct an IPO.       See Compl. ¶¶ 17-23.

      Concurrent with his resignation, Leveret International Inc.

(“Leveret”), which Melisanidis owned and which held a majority of

the Company’s outstanding shares, executed a Framework Agreement

with AMPNInvest LLC (“AMPNInvest”), which Georgiopoulos and John

Tavlarios controlled and which had purchased a substantial stake

in the Company from Leveret.          See Form F-1 (Nov. 3, 2006) at 20-

21.     Under the Framework Agreement, Georgiopoulos would serve as

chairman of the Company’s board of directors, Melisanidis would

not serve on the board of directors, Leveret and AMPNInvest would

mutually elect seven additional board members, AMPNInvest would

choose the chairman of the Audit Committee, and Leveret and

AMPNInvest    would    agree    on   who   would   serve   as   the   Company’s

executive officers and cause the board of directors to appoint

them as such. See Form F-1 (Nov. 3, 2006), Ex. 10.3. The Framework

Agreement also required Leveret and AMPNInvest to cause the Company

to hire Melisanidis as the Company’s Head of Corporate Development,

and to provide a consulting agreement to Melisanidis or a company

that he controlled.       See Form F-1 (Nov. 3, 2006), Ex. 10.3.

      The Company successfully completed its IPO on December 13,

2006.     Compl. ¶ 23.         Pursuant to the Framework Agreement, E.

Nikolas Tavlarios became President and Principal Executive Officer




                                      -3-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 4 of 34



of the Company, Georgiopoulos became chairman of the board of

directors, and Tavlarios became a director, all of whom served in

those capacities from December 2006 until June 2017.                   See Compl.

¶¶ 13-15.    Konomos served as director and chairman of the Audit

Committee from November 2008 to June 2018.            Compl.     ¶ 16.

      2. The Board of Directors’ Accounting Oversight

      Since its IPO, the Company’s board of directors has maintained

an audit committee (the “Audit Committee”) consisting of three

independent directors responsible for “oversight of the work of

[the Company’s] independent auditors . . . and . . . [its]

accounting and financial reporting principles, policies, controls,

procedures and practices.”          E.g., Form 20-F (May 16, 2017) at 67;

see also, e.g., Form F-1 (Nov. 3, 2006) at 117-18.

      From its IPO until June 20, 2016, the Audit Committee retained

Deloitte    Certified      Public   Accountants     S.A.   as   the     Company’s

independent auditor.        See Form 20-F (May 16, 2017) at 90; Form F-

1 (Nov. 3, 2006) at F-2.        Deloitte annually audited the Company’s

consolidated financial statements in accordance with the standards

of   the   U.S.   Public    Company    Accounting    Oversight     Board     (the

“PCAOB”), and each time it issued an unqualified opinion that the

financial    statements      “present[ed]     fairly,      in    all     material

respects, the financial position of” the Company.               See, e.g., Form




                                      -4-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 5 of 34



20-F (Apr. 26, 2013) at F-2.            Deloitte also annually audited the

effectiveness of the Company’s internal controls over financial

reporting pursuant to PCAOB standards, and, for each year except

2014, it issued an unqualified opinion that “the Company [had]

maintained, in all material respects, effective internal control

over financial reporting.”            See, e.g., id. at F-3.

     Deloitte        determined      that    the   Company     had   two   material

weaknesses in its internal controls in 2014.                 Form 20-F (May 15,

2015) at 59.      First, its “controls over the preparation and review

of bank reconciliations did not operate effectively and, as a

result, [the Company] failed to identify an overstatement of cash

and cash equivalents and short-term borrowings caused by a transfer

payment within the Company that could not be processed by the

bank,” the impact of which was a $13.5 million change to the

Company’s consolidated balance sheet.               See id. at 59-60.       Second,

there    “was   an    absence   of    an    effectively-designed       control   to

identify and disclose transactions with new related parties,” the

consequence of which was a $10.3 million change to the Company’s

consolidated balance sheet.            See id. at 60.        The Company, under

the leadership of defendants, thereafter remediated both material

weaknesses, and the following year Deloitte issued an unqualified

opinion    that      “the   Company   [had]      maintained,    in   all   material




                                           -5-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 6 of 34



respects, effective internal control over financial reporting.”

Form 20-F (Apr. 28, 2016) at 72, F-3.

     The Audit Committee appointed PricewaterhouseCoopers S.A. as

the Company’s independent auditor on June 20, 2016.          See Form 20-

F (May 16, 2017) at 90.     PwC issued unqualified opinions for 2016

that the Company’s financial statements “present[ed] fairly, in

all material respects, [its] financial position,” and that “the

Company [had] maintained, in all material respects, effective

internal control over financial reporting.”          Id. at F-2.

     3. Melisanidis Allegedly Defrauds the Company

     Plaintiff alleges that Melisanidis used various schemes to

defraud the Company of approximately $300 million dollars between

2010 and 2017.

     A. The Fujairah Project

     On April 27, 2010, the Company announced that it would build

a storage facility in Fujairah, United Arab Emirates (the “Fujairah

Project”).    Compl. ¶ 30.      Plaintiff alleges that although the

Company initially estimated that the Fujairah Project would cost

$105 million and be completed within 18 to 24 months, it ultimately

cost $221.9 million and was finished in 2014.          Compl. ¶¶ 35, 37.

     Plaintiff   contends    that   the   Fujairah    Project’s    delayed

completion and increased cost were due to Melisanidis using it to




                                    -6-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 7 of 34



defraud the Company.   See Compl. ¶¶ 3, 31.     Plaintiff alleges that

on March 31, 2010, Melisanidis caused a subsidiary of the Company

to enter a sham consulting contract with OilTank Engineering and

Consulting, Ltd. (“OilTank”), over which Melisanidis allegedly

exercised de facto control, to oversee the storage facility’s

construction. See Compl. ¶¶ 3, 31. Plaintiff asserts that OilTank

was incorporated just two weeks before the Company hired it, that

it had no construction consulting experience, and that its sole

director and major shareholder was employed by the Company. Compl.

¶¶ 31-32. Plaintiff alleges that there is no evidence that OilTank

provided any services to the Company during the Fujairah Project,

but that the Company nonetheless paid it at least $68 million in

satisfaction of allegedly fraudulent consulting invoices.             Compl.

¶¶ 31, 38.    Plaintiff also maintains that $58 million of the

project’s $221.9 million cost “remains unaccounted for,” and that,

on information and belief, the Company paid it to OilTank or other

entities that Melisanidis allegedly controlled.        Compl. ¶ 38.

     B. The Fake Trade Receivables Scheme

     Plaintiff   alleges   that   following   the   completion    of     the

Fujairah Project, between June 2015 and January 2018, the Company

made transfers to OilTank that totaled $186 million, and that to

conceal the transfers, Melisanidis caused the Company to overstate




                                  -7-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 8 of 34



its accounts receivable by $200 million between 2015 and 2017 (the

“Fake Trade Receivables Scheme”).            Compl. ¶¶ 4, 46, 54.

     Specifically, plaintiff alleges that Melisanidis caused a

subsidiary of the Company to enter 40 contracts with four shell

entities representing approximately 8.05 million metric tons of

fuel oil exchanges between the subsidiary and the shell entities.

Compl. ¶¶ 47-48.      According to plaintiff, the shell entities had

no economic substance and no fuel oil exchanges ever occurred

between the subsidiary and the shell entities, but the contracts

caused   the    Company   to   accumulate       $200      million   in   accounts

receivable between 2015 and 2017.            Compl. ¶ 49.     Plaintiff asserts

that the substantial documentation that usually accompanies such

transactions does not exist, and that the Fujairah facility’s

throughput was only 1.2 million metric tons of fuel oil for 2016

and 2017.      Compl. ¶¶ 50-51.

     Plaintiff alleges that the Fake Trade Receivables Scheme

“masked” the post-Fujairah Project transfers to OilTank until PwC

“alerted       the   Audit     Committee       to      [accounts     receivable]

irregularities in May 2017,” after which the Audit Committee

“engaged    outside    counsel    to    review      the    Company’s     accounts

receivable in November 2017.”          Compl. ¶¶ 53, 56.




                                       -8-
       Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 9 of 34



       Plaintiff also alleges that between 2015 and 2017, the Company

paid    Grady     Properties,        which    Melisanidis’      son      allegedly

controlled, more than $30 million, but that there is no evidence

that Grady Properties provided any services to the Company during

that time.      Compl. ¶ 55.    Plaintiff asserts that in May 2017, one

week before the Company was going to meet with PwC regarding the

accounts receivable irregularities, Grady Properties transferred

$25 million back to the Company, and that the Company’s records

were altered to attribute the $25 million transfer to one of the

four shell companies.        Compl. ¶ 55.

       C. The Share Repurchase and HEC Acquisition

       Plaintiff alleges that to conceal the Fake Trade Receivables

Scheme further, Melisanidis arranged for the Company to repurchase

his 22% stake in the Company for about $100 million in August 2016.

Compl. ¶ 62.      Plaintiff does not allege how the repurchase would

have concealed the Fake Trade Receivables Scheme.

       Approximately one year later, on June 1, 2017, E. Nikolas

Tavlarios resigned as President and Principal Executive Officer of

the Company, Form 6-K (June 2, 2017), and, on June 8, 2017,

Gerogiopoulos and John Tavlarios were voted off the board of

directors    after    they     failed   to     receive    a   majority    of   the

shareholder      votes   cast   at    the     Company’s   annual      shareholder




                                        -9-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 10 of 34



meeting, Form 6-K (June 12, 2017).         On December 20, 2017, a group

of activist investors sent the Company’s board of directors a

letter informing it of their intention to nominate four directors

for election at the Company’s 2018 annual shareholder meeting.

See Form 6-K (Dec. 28, 2017), Ex. 99.1.

      Plaintiff alleges that on February 28, 2018, in an effort to

prevent the activists from nominating a slate of directors, the

Company announced its intent to acquire HEC,              a company that

Melisanidis allegedly controlled, for $367 million.            Compl. ¶ 69.

The acquisition would have resulted in Melisanidis owning 33% of

the   Company’s    outstanding   shares,   which   allegedly    would   have

empowered him to form a quorum for voting purposes under the

Company’s bylaws.      Compl. ¶ 69.   The activist investors sued the

Company, and, on March 12, 2018, Judge Loretta A. Preska of the

Southern    District    of   New    York    temporarily    enjoined     the

transaction.      See No. 18 Civ. 2085 (LAP), ECF No. 21 (Tr.) at 3-

6.    The parties thereafter entered a settlement agreement under

which the Company agreed to appoint three independent directors to

its board of directors.      Compl. ¶ 72.

      4. The 2018 Audit Committee Investigation

      Plaintiff alleges that the three independent directors joined

the board in May 2018 and were appointed to the Audit Committee,




                                   -10-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 11 of 34



which then commenced an investigation into the Company’s finances.

Compl. ¶ 72.      Plaintiff alleges that by June 4, 2018, the Audit

Committee had determined that the Company would need to write off

approximately      $200   million   of   its   accounts   receivable      from

transactions with counterparties that lacked economic substance.

Compl. ¶ 72.       On November 2, 2018, the Company issued a press

release reporting that its Audit Committee, with the assistance of

outside legal counsel, forensic accountants, and investigators,

believed that “up to US$300 million of Company cash and other

assets were misappropriated through fraudulent activities,” “the

principal beneficiary of the misappropriation [was] OilTank,”

approximately      $200   million   of   accounts   receivable   were     from

transactions that lacked economic substance and “were improperly

recorded as part of a scheme to facilitate and conceal an extensive

misappropriation of Company assets channeled to OilTank,” and that

the $200 million was “uncollectible” and had to be written off.

Form 6-K (Nov. 2, 2018), Ex. 99.1.          The press release noted that

the fraud “involved over a dozen Company employees, including

members of senior management,” and that “the employees who directed

the scheme, which involved the creation of falsified and forged

documents . . . [were] terminated.”         Form 6-K (Nov. 2, 2018), Ex.

99.1.    The Company filed for bankruptcy four days later.




                                     -11-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 12 of 34



     5. Procedural History

     On September 12, 2019, plaintiff filed the instant complaint

against defendants.   The complaint does not allege that defendants

were aware that Melisanidis was defrauding the Company.           Instead,

it asserts that they “abdicated” their “duties to oversee Aegean’s

business,” which left Melisanidis “free to defraud Aegean and

manipulate its finances without any monitoring, oversight, or

scrutiny.”   Compl. ¶ 1.     The complaint contends that this alleged

failure to oversee the Company “constituted an act of bad faith in

breach of [d]efendants’ fiduciary duties, including the duty of

care, the duty of loyalty, and the related duty to act in good

faith,” Compl. ¶ 29, and thus asserts a claim for breach of

fiduciary duty against each defendant, Compl. at 27-31.

                               DISCUSSION

     1. Standard of Review

     Defendants move to dismiss the complaint for “failure to state

a claim upon which relief can be granted.”             Fed. R. Civ. P.

12(b)(6).    Under    Rule    12(b)(6),   “a   complaint   must   contain

sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’”         Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).      “A claim has facial plausibility when the




                                  -12-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 13 of 34



plaintiff pleads factual content that allows the court to draw the

reasonable    inference     that    the   defendant   is    liable   for    the

misconduct alleged.” Id. Such pleading “requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”         Twombly, 550 U.S. at 555.

     2. Applicable Law

     “When a federal district court sits in diversity, it generally

applies the law of the state in which it sits, including that

state’s choice of law rules.”         In re Coudert Bros. LLP, 673 F.3d

180, 186 (2d Cir. 2012) (citing Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941)).           “New York applies the internal

affairs doctrine to claims for breach of fiduciary duty and, thus,

applies the law of the state of incorporation to such claims.”

Marino v. Grupo Mundial Tenedora, S.A., 810 F.Supp. 2d 601, 607

(S.D.N.Y. 2011).    The law of the Republic of the Marshall Islands

accordingly governs plaintiff’s claim for breach of fiduciary duty

because the Company is incorporated there.

     The RMI statutorily imposes fiduciary duties on the directors

and officers of an RMI corporation.         Specifically, under the RMI’s

Business     Corporations    Act,    “[d]irectors     and   officers       shall

discharge the duties of their respective positions in good faith

and with that degree of diligence, care and skill which ordinarily




                                     -13-
       Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 14 of 34



prudent men would exercise under similar circumstances in like

positions.”      52 Marsh. Is. Rev. Code Part I (“BCA”), § 61.

Defendants thus owed the Company fiduciary duties under BCA § 61.

       The BCA instructs that its provisions, including § 61, “shall

be applied and construed to make the laws of the Republic [of the

Marshall Islands], with respect to the subject matter hereof,

uniform with the laws of the State of Delaware and other states of

the    United    States    of        America   with   substantially      similar

legislative provisions.         Insofar as it does not conflict with any

other provision of this Act, the non-statutory law of the State of

Delaware and of those other states of the United States of America

with    substantially     similar       legislative    provisions   is    hereby

declared to be and is hereby adopted as the law of the Republic,

provided however, that this section shall not apply to resident

domestic corporations.”         BCA § 13.         Plaintiff acknowledges that

the Company “was a non-resident RMI corporation,” hence, that BCA

§ 13 applied to it.        Declaration of James McCaffrey (“McCaffrey

Decl.”) ¶ 8.

       Consequently, and as numerous courts, including the RMI’s

highest court, have concluded, except to the extent that Delaware

law conflicts with a provision of the BCA, Delaware law applies to

claims   for    violations      of    the   BCA   where,   as   here,    the   RMI




                                        -14-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 15 of 34



corporation is not a resident of the RMI.            See Rosenquist v.

Economou, 3 Marsh. Is. L. Rep. 144, 152 (R.M.I. S. Ct. 2011)

(“Rosenquist”) (noting that the parties had “correctly agree[d]

that Marshall Islands law instructs this Court to look to Delaware

corporate law,” and applying Delaware law -- and only Delaware law

-- in a shareholder derivative action for breach of fiduciary duty

(emphasis added)); see also F5 Capital v. Pappas, 856 F.3d 61, 71

n.8 (2d Cir. 2017) (“The Marshall Islands have adopted Delaware

corporate law.” (citing BCA § 13)); Litwin v. OceanFreight, Inc.,

865 F.Supp. 2d 385, 397 (S.D.N.Y. 2011) (“The Marshall Islands

. . . adopt Delaware law, except where the [BCA] and the laws of

Delaware conflict, in which case the [BCA] controls.” (citing BCA

§ 13 and Rosenquist)); FR 8 Singapore Pte. Ltd. v. Albacore Mar.

Inc., 754 F.Supp. 2d 628, 633 (S.D.N.Y. 2010) (concluding the

same).   Delaware law thus applies to plaintiff’s claim that

defendants breached their fiduciary duties under BCA § 61, except

to the extent that a provision of the BCA conflicts with it.

     Plaintiff, in an effort to avoid the application of Delaware

law, resists this conclusion.      Plaintiff bases his resistance on

a declaration from RMI attorney James McCaffrey that opines that

“RMI courts would not treat a decision from a Delaware court as

authority that is any more persuasive than a decision rendered by




                                  -15-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 16 of 34



a court in another highly-regarded United States jurisdiction like

New York or California.”      McCaffrey Decl. ¶ 22.

     Plaintiff’s resistance is futile.           McCaffrey does not even

attempt to explain how his opinion coheres with BCA § 13, the plain

language of which affords preeminence to Delaware law.           Nor does

he articulate how the Court would determine which state’s laws

would apply, if not Delaware’s laws.          Ironically, in arguing that

defendants breached their duty of loyalty to the Company, plaintiff

argues exclusively under Delaware law.

     Moreover, none of the RMI cases on which McCaffrey bases his

opinion support it.       Neither Mongaya v. AET MCV Beta LLC, S. Ct.

No. 2017-003 (R.M.I. S. Ct. Aug. 10, 2018), nor Chee v. Zhang,

High Ct. No. 2016-254 (R.M.I. High Ct. Oct. 16, 2017), concerned

the application of the BCA, which is the area of RMI law to which

BCA § 13 applies Delaware law absent a conflict with the BCA.            Nor

did Samsung v. Focus and Karamehmet, S. Ct. No. 2018-002 (R.M.I.

S. Ct. Sept. 6, 2018), which addressed the situs of share ownership

for purposes of § 105 of the RMI’s Enforcement of Judgments Act,

30 Marsh. Is. Rev. Code Part I, id. at *6-7.            Although Samsung

mentioned BCA § 13, it concluded that the BCA did not concern the

situs of share ownership, see id. at *19, and adopted the rule

embodied   in   Section    8-112   of   the   Uniform   Commercial     Code,




                                   -16-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 17 of 34



approvingly noting that “all fifty states, including Delaware,”

had adopted Section 8-112, id. at *24 (emphasis added).

     By contrast, the only RMI case mentioned in McCaffrey’s

declaration   that   concerned    the    application   of   the   BCA   is

Rosenquist, which noted that Delaware law applied under BCA § 13

and, accordingly, applied it.     See 3 Marsh. Is. L. Rep. at 152.

     Confronting the infirmity of McCaffrey’s opinion, plaintiff

argues that the Court should deny defendants’ motion to dismiss

because defendants did not submit an expert opinion on RMI law

with their opening brief.        However, while “the party claiming

foreign law applies carries . . . the burden of proving foreign

law to enable to district court to apply it,” and while expert

testimony “remains the basic mode of proving foreign law,” a party

is not required to offer such testimony to meet its burden of

proving foreign law.   See Jones v. Estate of Leven, 116 F.Supp. 3d

314, 330 (S.D.N.Y. 2015) (quotation marks omitted).          A party may

instead prove foreign law using any means within the scope of

information that the Court may consider under Federal Rule of Civil

Procedure 44.1, which includes “any relevant material or source,

including testimony, whether or not . . . admissible under the

Federal Rules of Evidence,” Fed. R. Civ. P. 44.1; see also Rationis

Enters. Inc. of Panama v. Hyundai Mipo Dockyard Co., Ltd., 426




                                  -17-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 18 of 34



F.3d 580, 586 (2d Cir. 2005) (“Ultimately, the responsibility for

correctly identifying and applying foreign law rests with the

court.”).     Defendants did just that in their opening brief, which

cited BCA § 13 and Rosenquist in correctly explaining that the RMI

had adopted Delaware corporate law except where it conflicts with

the BCA.    See ECF No. 43 at 17-18.2

      3. Duty of Care

      Defendants contend that plaintiff has failed to state a claim

for breach of the duty of care on the ground that the allegations

in the complaint give rise only to what Delaware courts refer to

as a “Caremark claim,” which implicates only a breach of the duty

of loyalty.    See In re Caremark Int’l Inc. Deriv. Litig., 698 A.2d

959 (Del. Ch. 1996) (“Caremark”).

      Caremark held that the directors of a corporation “must make

a good faith effort to oversee the company’s operations.” Marchand

v. Barnhill, 212 A.3d 805, 820 (Del. 2019) (“Marchand”).                  This

requires that the directors “make a good faith effort to implement

an oversight system and then monitor it.”          Id. at 821.    A Caremark



      2 Plaintiff also argues that the Court should ignore the expert opinion
that defendants submitted with their reply brief. See Declaration of Alastair
C. Macaulay. That opinion, however, merely “responds to matters placed in issue
by [plaintiff] in [his] opposition brief and does not spring upon [him] new
reasons for” the dismissal of his complaint. Litton Indus., Inc. v. Lehman
Bros. Kuhn Loeb Inc., 767 F.Supp. 1220, 1235, rev’d on other grounds, 967 F.2d
742 (2d Cir. 1992). Moreover, as is apparent from the Court’s analysis, the
Court does not rely on it to conclude that Delaware law applies.


                                     -18-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 19 of 34



claim alleges that the directors failed to do so, i.e., “that the

directors allowed a situation to develop and continue which exposed

the corporation to enormous legal liability and that in so doing

they violated [their] duty to be active monitors of corporate

performance.”     Caremark, 698 A.2d at 967.       Critically, a violation

of Caremark’s duty to monitor breaches only the duty of loyalty,

not the duty of care.          See Stone ex rel. AmSouth Bancorp. v.

Ritter, 911 A.2d 362, 370 (Del. 2006) (“Stone”) (“It follows that

because a showing of bad faith conduct . . . is essential to

establish      director    oversight    liability,    the    fiduciary     duty

violated by that conduct is the duty of loyalty.”).3

      A claim for breach of the duty of care, by contrast, asserts

that a director or officer of the corporation made an uninformed

business decision.        See In re Walt Disney Co. Deriv. Litig., 906

A.2d 27, 52 (Del. 2006) (requiring breach of duty of care claims

to rebut the presumption that “in making a business decision the

directors of a corporation acted on an informed basis” (emphasis

added    and   quotation    marks   omitted)).       Caremark    itself    thus

distinguished duty of care claims, which “follow from a board


      3 Although E. Nikolas Tavlarios was not a director, he, too, was subject

to Caremark’s duty to monitor because, under Delaware law, the fiduciary duties
of officers are identical to those of directors. Gantler v. Stephens, 965 A.2d
695, 708-09 (Del. 2009); see also Caremark, 698 A.2d at 969 (reasoning that
“neither corporate boards nor senior officers can be charged with wrongdoing
simply for assuming the integrity of employees and the honesty of their dealings
on the company’s behalf.” (emphasis added)).


                                       -19-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 20 of 34



decision that results in a loss because that decision was ill

advised or ‘negligent,’” with duty of loyalty claims premised on

a failure to monitor, which “arise from an unconsidered failure of

the board to act in circumstances in which due attention would

. . . have prevented the loss.”              698 A.2d at 967 (emphasis in

original).

     Plaintiff alleges that defendants “abdicated” their “duties

to oversee Aegean’s business,” and thus left Melisanidis “free to

defraud Aegean and manipulate its finances without any monitoring,

oversight, or scrutiny.”          Compl. ¶ 1; see also, e.g., Compl. ¶ 6

(maintaining      that   “[d]efendants’      failure   to   monitor   Aegean’s

systems of internal control, insider transactions, and financial

dealings” resulted in each of Melisanidis’ alleged frauds); Compl.

¶ 45 (“Aegean suffered significant harm because of [d]efendants’

failure    to     oversee   and     monitor    the     Company’s   fraudulent

transactions with Melisanidis.”); Compl. ¶ 76 (“Defendants should

have acted long before . . . to monitor and control Aegean’s

operations in a manner designed to prevent such misconduct.”).

     These allegations, which implicate only an alleged failure to

monitor the Company, are the basis for plaintiff’s claim that

defendants breached their fiduciary duties, including their duty

of care.        See Compl. ¶ 29 (“Defendants’ conscious failure to




                                      -20-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 21 of 34



attempt to assure a reasonable information and reporting system

existed at Aegean constituted an act of bad faith in breach of

[d]efendants’        fiduciary       duties,    including   the   duty     of   care,

. . . .” (emphasis added)); Compl. ¶ 1 (“Defendants . . . had

duties to oversee Aegean’s business, including duties of care

.   .   .    .”    (emphasis   added));    see    also   ECF   No.   45    at   30-31

(identifying defendants’ alleged failure to oversee the Company as

the grossly negligent conduct that violated the duty of care).

        By contrast, plaintiff does not allege that defendants made

an uninformed business decision.                To be sure, plaintiff asserts

that defendants “failed to make an informed business judgment”

regarding the transactions that plaintiff alleges were part of

Melisanidis’ schemes to defraud the Company.                Compl. ¶¶ 81-82, 92-

93.         Such   “‘labels    and    conclusions,’”     however,    are    “‘naked

assertions’ devoid of ‘further factual enhancement’” that are

insufficient to state a claim for a breach of the duty of care.

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

        Plaintiff’s     asserted      breach     of   fiduciary   duty     claim   is

accordingly a Caremark claim, which implicates only a breach of

the duty of loyalty.           See In re KSL Media, Inc., 732 Fed. App’x

535, 536-37 (9th Cir. 2018) (affirming that breach of fiduciary

duty claim was a Caremark claim because “[t]he majority of the




                                         -21-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 22 of 34



complaint’s     allegations      amount[ed]         to    purported    failures       to

oversee and actively monitor” and “[a]bsent from the complaint

[was] any allegation that [the defendants] made an uninformed

business decision.”); Welch v. Havenstein, 553 Fed. App’x 54, 55

(2d Cir. 2014) (doing the same where the complaint “targeted” the

board’s “failure to monitor the corporation” during “the fraud

. . . at the heart of the suit,” but “ma[de] no particularized

allegation that the board took action to approve the fraudulent

conduct”).      Plaintiff has therefore failed to state a claim for

breach of the duty of care.

     4. Duty of Loyalty

     Defendants contend that plaintiff has failed to state his

Caremark claim.

     The     Delaware   Supreme       Court    has       repeatedly   characterized

Caremark     claims   as     “‘possibly       the    most    difficult     theory     in

corporation     law   upon    which    a   plaintiff        might   hope   to   win   a

judgment.’”     Stone, 911 A.2d at 372 (quoting Caremark, 698 A.2d at

967).    That is because under Caremark and its progeny, “a showing

of bad faith is a necessary precondition to director oversight

liability.”      City of Birmingham Ret. & Relief Sys. v. Good, 177

A.3d 47, 55 (Del. 2017) (emphasis in original and quotation marks

omitted).      “Pleadings, even specific pleadings, indicating that




                                        -22-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 23 of 34



directors did a poor job of overseeing risk in a poorly-managed

corporation do not imply director bad faith.”         In re Gen. Motors

Co. Deriv. Litig., C.A. No. 9627 (VCG), 2015 WL 3958724, at *17

(Del. Ch. June 26, 2015).       Instead, “to withstand a motion to

dismiss, ‘only a sustained or systematic failure of the board to

exercise oversight -- such as an utter failure to attempt to assure

a reasonable information and reporting system exists -- will

establish the lack of good faith that is a necessary condition to

liability.’”   Stone, 911 A.2d at 372 (quoting Caremark, 698 A.2d

at 971).

     Accordingly, to state a Caremark claim, a plaintiff must plead

that “(a) the directors utterly failed to implement any reporting

or information system or controls; or (b) having implemented such

a system of controls, consciously failed to monitor or oversee its

operations thus disabling themselves from being informed of risks

or problems requiring their attention.”        Stone, 911 A.2d at 370

(emphasis in original).    “In either case, imposition of liability

requires a showing that the directors knew that they were not

discharging their fiduciary obligations.”       Id.

     Defendants first contend that plaintiff has failed to allege

that they “utterly failed to implement any reporting or information

system or controls.”     Stone, 911 A.2d at 370.       Pleading such an




                                  -23-
       Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 24 of 34



utter failure is a formidable challenge: the Delaware Supreme Court

was   “deliberate      in    its   use     of    the    adverb      ‘utterly’   --    a

‘linguistically extreme formulation’ -- to set the bar high” for

pleading a Caremark claim.           Rojas on behalf of J.C. Penney Co.,

Inc. v. Ellison, C.A. No. 2018-755 (AGB), 2019 WL 3408812, at *9

(Del. Ch. July 29, 2019) (“Rojas”).              A plaintiff must allege facts

from which it is plausible to infer that the directors “made no

effort at all” to implement a board-level system of monitoring.

Marchand, 212 A.3d at 821.          Put differently, so long as directors

“try” to implement such system, they discharge their duty to

monitor the corporation.           Id.    Consequently, “plaintiffs usually

lose because they must concede the existence of board-level systems

of monitoring and oversight such as a relevant committee, a regular

protocol requiring board-level reports about the relevant risks,

or    the   board’s    use    of    third-party        monitors,      auditors,      or

consultants.”     Id. at 823.

      Such is the case here.        Plaintiff concedes that the Company’s

board of directors maintained an Audit Committee of independent

directors, and that the Audit Committee, for the life of the

Company,    retained    Deloitte         and    PwC    to   audit    the   Company’s

consolidated financial statements and the effectiveness of its




                                         -24-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 25 of 34



internal     control    over   financial       reporting.4     While   plaintiff

contends      that     this    system      was     neither     “adequate”     nor

“appropriate,” ECF No. 45 at 32, 35, he does not dispute its

existence, which is all that Caremark requires.                   See Corporate

Risk Holdings LLC v. Rowlands, No. 17 Civ. 5225 (RJS), 2018 WL

9517195, at *5 (S.D.N.Y. Sept. 28, 2018) (“Caremark requires only

that a reporting system exist, not even that it be ‘reasonable.’”

(quoting Central Laborers’ Pension Fund v. Dimon, 638 Fed. App’x

34, 37-38 (2d Cir. 2016))).         Any assertion that defendants “made

no effort at all,” i.e., did not even “try,” to implement a board-

level system for monitoring the Company’s financial reporting and

internal controls is thus implausible.             Marchand, 212 A.3d at 821.

     Defendants next contend that plaintiff has failed to allege

that,    “having     implemented   such    a     system   of   controls,   [they]

consciously failed to monitor or oversee its operations thus

disabling themselves from being informed of risks or problems

requiring their attention.”         Stone, 911 A.2d at 370.            There are

two ways that a plaintiff can plead such a conscious failure.



     4  Plaintiff’s attempt to analogize these measures to the “‘routine [FDA]
regulatory requirements’” that failed to constitute a board-level system for
monitoring food safety in Marchand falls flat.     ECF No. 45 at 35 (quoting
Marchand, 212 A.3d at 823). The Delaware Court of Chancery recently rejected
the exact argument that plaintiff asserts in support of that analogy, which
this Court rejects for the same reasons as the Court of Chancery. See In re
LendingClub Corp. Deriv. Litig., C.A. No. 12984 (VCM), 2019 WL 5678578, at *9
n.59 (Del. Ch. Oct. 31, 2019).


                                     -25-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 26 of 34



First, it can allege that the directors             “knew that internal

controls were inadequate, that the inadequacies could leave room

for illegal or materially harmful behavior, and that the board

chose to do nothing about the control deficiencies that it knew

existed.”    Desimone v. Barrows, 924 A.2d 908, 940 (Del. Ch. 2007)

(Strine, V.C.) (“Desimone”).

     Plaintiff does not allege any such conscious inaction.                On

the contrary, after Deloitte determined that there were material

weaknesses in the Company’s internal controls in 2014, the Company,

under the leadership of defendants, remediated the weaknesses, and

the following year Deloitte issued an unqualified opinion that the

Company’s    internal   controls    over     financial     reporting     were

effective.    Moreover, after PwC “alerted the Audit Committee to

[accounts    receivable]   irregularities    in    May   2017,”    the   Audit

Committee    “engaged   outside    counsel    to   review    the    accounts

receivable in November 2017.”         Compl. ¶ 53.        While plaintiff

protests that the Audit Committee’s engagement of outside counsel

occurred “too late,” Compl. ¶ 53, such engagement rebuffs any

contention that the Audit Committee “chose to do nothing” in

response to those irregularities, Desimone, 924 A.2d at 940; see

Okla. Firefighters Pension & Ret. Sys. v. Corbat, C.A. No. 12151

(VCG), 2017 WL 6452240, at *17 (Del. Ch. Dec. 18, 2017) (“Corbat”)




                                   -26-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 27 of 34



(“[I]t     is    not    enough        to     say    the        board’s        response   was

ineffective.”).

     Second, a plaintiff can plead that the directors “had clear

notice of serious accounting irregularities and simply chose to

ignore them.”      Guttman v. Huang, 823 A.2d 492, 507 (Del. Ch. 2003)

(Strine, V.C.).        The “typical way” to allege such notice “is to

allege facts demonstrating that the board was alerted to ‘evidence

of illegality -- the proverbial ‘red flag.’”                             Rojas, 2019 WL

3408812, at *10 (quoting South v. Baker, 62 A.3d 1, 15 (Del. Ch.

2012)).    The plaintiff must “plead[] with particularity that there

were so-called ‘red flags’ that put the directors on notice of

problems    with       their     systems,          but     which    were        consciously

disregarded.”      In re Gen. Motors Co. Deriv. Litig., C.A. No. 9627

(VCG), 2015 WL 3958724, at *16 (Del. Ch. June 26, 2015).

     Plaintiff      lists      six    purported          red   flags     of    Melisanidis’

alleged fraud: Melisanidis’ criminal history prior to founding the

Company in 2005, that Melisanidis had to resign as CEO and director

of the Company to enable it to IPO in 2006, that Melisanidis

allegedly caused the Company to hire OilTank and pay it $68 million

for services that it did not perform, that the Company paid OilTank

$168 million after the Fujairah Project’s completion, that the

Company’s       contracts      with    the    four        shell    entities       allegedly




                                           -27-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 28 of 34



required it to process seven times more fuel than it was capable

of processing, and that the Company accumulated $200 million in

accounts receivable in less than three years.           See ECF No. 45 at

33-34.

     As an initial matter, Melisanidis’ criminal record, which

plaintiff alleges consists solely of misconduct that occurred

before 2005, see Compl. ¶¶ 18-22, and his resignation from the

Company prior to its IPO in 2006, were not red flags in the 2010s

when Melisanidis was defrauding the Company.           Cf. In re Del Monte

Foods Co. S’holders Litig., 25 A.3d 813, 830 (Del. Ch. 2011)

(“Time-bound mortals cannot foresee the future.”).           Moreover, none

of   the    criminal    conduct   that     the   complaint   attributes   to

Melisanidis, which is described in greater detail in the Company’s

November 3, 2006 Form F-1, compare Compl. ¶¶ 18-22 with Form F-1

(Nov. 3, 2006) at 109-11, is remotely comparable to the vast fraud

that plaintiff alleges Melisanidis perpetrated on the Company,

Melbourne Mun. Firefighters’ Pension Trust Fund on Behalf of

Qualcomm, Inc. v. Jacobs, C.A. No. 10872 (VCMR), 2016 WL 4076369,

at *8 (Del. Ch. Aug. 1, 2016) (“The subsequent complained-of

‘corporate trauma’ . . . must be sufficiently similar to the

misconduct implied by the ‘red flags’ such that the board’s bad

faith,     ‘conscious   inaction’   proximately     caused   that   trauma.”




                                    -28-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 29 of 34



(quoting South v. Baker, 62 A.3d at 15, 17)), aff’d, 158 A.3d 449

(Del. 2017).

     Plaintiff also does not allege that defendants knew that

OilTank was not performing the services for which the Company was

paying it, that the Company had continued transferring money to

OilTank following the completion of the Fujairah Project, or that

the contracts with the shell entities required the Company to

process more fuel than it could process. Plaintiff instead alleges

just the opposite when he asserts that the Fake Trade Receivables

Scheme “masked” the transfers to OilTank.          Compl. ¶ 56.   Directors

and officers, however, cannot consciously disregard purported red

flags of which they are unaware: “Under Delaware law, red flags

‘are only useful when they are either waved in one’s face or

displayed so that they are visible to the careful observer.’” Wood

v. Baum, 953 A.2d 136, 143 (Del. 2008) (quoting In re Citigroup

Inc. S’holders Litig., No. 19827 (SPL), 2003 WL 21384599, at *2

(Del.    Ch.   June   5,   2003));   Corbat,   2017   WL   6452240,   at   *15

(explaining that the plaintiff must “plead that the board knew of

evidence of corporate misconduct -- the proverbial ‘red flag’”

(emphasis added)).         By contrast, the complaint’s sole factual

contention regarding the knowledge of defendants is that they “knew

the Fujairah [P]roject was tens of millions of dollars overbudget,”




                                     -29-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 30 of 34



which does not plausibly indicate that they knew that someone was

using the Fujairah Project as a vehicle to defraud the Company of

$126 million, as plaintiff alleges Melisanidis did.                Compl. ¶ 39.

     Accordingly, the only asserted red flag of which plaintiff

alleges defendants were aware was the $200 million in accounts

receivable that the Company had accumulated from the four shell

entities.      Plaintiff concedes, however, that after PwC “alerted

the Audit Committee to [the] irregularities in May 2017,” the Audit

Committee     “engaged    outside     counsel   to    review   the   Company’s

accounts receivable in November 2017.”            Compl. ¶ 53.     Thus, unlike

an assertion that defendants “chose to ignore” the irregular

accounts receivable, plaintiff alleges that they responded to

them.     Guttman, 823 A.2d at 507; Corbat, 2017 WL 6452240, at *16

(rejecting Caremark claim where plaintiff failed to allege that

the board “consciously did nothing in response to the red flags”).

     With his red flags limp, plaintiff beseeches the Court to

infer that defendants consciously disregarded deficiencies in the

Company’s      internal    controls     because      Melisanidis     ultimately

succeeded in defrauding the Company of hundreds of millions of

dollars over a period of years.         Delaware courts, however, refuse

to use “the benefit of hindsight . . . to equate a bad outcome

with bad faith,” Stone, 911 A.2d at 373, and thus “routinely reject




                                      -30-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 31 of 34



the conclusory allegation that because illegal behavior occurred,

internal controls must have been deficient, and the board must

have known so,” Desimone, 924 A.2d at 821; see also Marchand, 212

A.3d at 821 (“[O]ur case law gives deference to boards and has

dismissed Caremark cases even when illegal or harmful company

activities escaped detection.”).            Consequently, “[t]he magnitude

and duration of illegal activities or the size of the resulting

penalties . . . do not establish either deficient controls or a

sustained and systematic conscious failure of oversight,” and

plaintiff’s contention that the Court should conclude otherwise

falls flat.     In re ITT Corp. Deriv. Litig., 588 F.Supp. 2d 502,

514 (S.D.N.Y. 2008).

      The Court accordingly concludes that plaintiff has failed to

state his Caremark claim against defendants.5

      5. Leave to Amend

      “Although Rule 15(a) of the Federal Rules of Civil Procedure

provides that leave to amend ‘shall be freely given when justice

so requires,’ it is within the sound discretion of the district

court to grant or deny leave to amend.”                 McCarthy v. Dun &



      5 Because plaintiff has failed to state the only claim in his complaint,
the Court declines to consider the propriety of disgorgement as a remedy, as
well as whether the statute of limitations bars a breach of fiduciary duty claim
based on the Fujairah Project, which issues the parties disputed in their
submissions to the Court.


                                     -31-
        Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 32 of 34



Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (quoting Fed.

R. Civ. P. 15(a)).          The Second Circuit has consistently stated

that a district court may deny leave to amend when a plaintiff

requests it in a cursory sentence on the last page of an opposition

to a motion to dismiss without any justification or a proposed

amended pleading.       See, e.g., Food Holdings Ltd. v. Bank of Am.

Corp., 423 Fed. App’x 73, 76 (2d Cir. 2011) (summary order)

(affirming district court’s denial of leave to amend where the

plaintiff had requested leave to amend “on the final page of their

brief     in   opposition    to   defendants’    motion   to   dismiss,   in

boilerplate language and without any explanation as to why leave

to amend was warranted.”); Credit Chequers Info. Servs., Inc. v.

CBA, Inc., 205 F.3d 1322 (2d Cir. 2000) (summary order) (denying

leave to amend because the plaintiff “ha[d] given no indication of

what amendment [was] proposed that would state a valid claim for

relief” and had thus “failed to meet its burden of setting forth

with particularity the grounds for supporting its motion”).

     Plaintiff, in the last sentence of his opposition brief and

without citation to any legal authority, asks the Court to grant

him leave to amend his complaint.        Significantly, plaintiff offers

neither a basis for his request nor a proposed amended complaint.

See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797




                                     -32-
     Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 33 of 34



F.3d 160, 190 (2d Cir. 2015) (explaining that courts can deny leave

to amend “where the request gives no clue as to how the complaint’s

defects would be cured” (quotation marks omitted)).           Moreover, on

December 5, 2019, after the parties had exchanged pre-motion

letters, the Court issued an order granting plaintiff leave to

amend his complaint to cure any deficiencies that defendants had

identified   in   their    pre-motion      letter.     See   ECF   No.   37.

Notwithstanding   the     benefit   of   defendants’   letter,     plaintiff

rejected the Court’s offer, stating that “none of the issues raised

in [d]efendants’ pre-motion letter ha[d] any merit.”           ECF No. 38.

     “While pleading is not a game of skill in which one misstep

may be decisive to the outcome, neither is it an interactive game

in which plaintiffs file a complaint, and then bat it back and

forth with the Court over a rhetorical net until a viable claim

emerges.”    In re Refco Capital Mkts., Ltd. Brokerage Cust. Sec.

Litig., No. 07 Civ. 8686 (GEL), 2008 WL 4962985, at *2 (S.D.N.Y.

Nov. 20, 2008) (quotation marks and citations omitted); see also

NRW, Inc. v. Bindra, No. 12 Civ. 8555 (RJS), 2015 WL 3763852, at

*1 (S.D.N.Y. June 16, 2015) (“To grant leave to amend after a

plaintiff has had ample opportunity to amend would be condoning a

strategy whereby plaintiffs hedge their bets . . . in the hopes of




                                    -33-
      Case 1:19-cv-08438-NRB Document 50 Filed 07/08/20 Page 34 of 34



having another bite at the proverbial apple.” (quotation marks

omitted)).

      The Court accordingly denies plaintiff’s request for leave to

amend because he has neither provided a proposed amended complaint

nor even tried to explain why an amendment to his complaint would

cure any of its deficiencies.

                                CONCLUSION

      Defendants’ motion to dismiss is granted, and plaintiff’s

request for leave to amend is denied.             The Clerk of Court is

respectfully directed to terminate all motions pending in this

case and to close it.6

           SO ORDERED.

Dated:     New York, New York
           July 8, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




      6 Defendants requested oral argument pursuant to this Court’s Individual
Practices § 2.H. The Court declines to hear oral argument on this motion given
the legal bases on which the Court has resolved it, and because the Court has
ruled in favor of the only party that requested oral argument.


                                    -34-
